B. E. S AFFOLD, J.
— The suit was by the appellee against the appellant, on an account for printing ; and judgment was rendered under a charge of the court, that if the jury believed the evidence, they must find for the plaintiff. The point of objection made by the appellant to this charge is, that he was the assessor of taxes for Dallas County, and contracted the account for advertisements required to be made; and that it was the duty of the Commissioners’ Court to order its payment, under section 40 of the Revenue Law of 1868. The account was made out against “ H. White, tax assessor,” and it was shown that he was the tax assessor, and that the work done was the publication of notices required to be made. Upon this evidence the court gave the charge.
The necessary printing of the assessor is not to be done at his expense. But when he contracts for it, he is primarily liable to the printer, unless there is an understanding between them to the contrary. Such an agreement or understanding cannot be inferred from the testimony in this case.
The judgment is affirmed.